Citation Nr: 0312838	
Decision Date: 06/13/03    Archive Date: 06/16/03	

DOCKET NO.  96-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
syndrome, with left lower extremity involvement.   

2.  Entitlement to service connection for osteoarthritis of 
the hips.   

3.  Entitlement to service connection for osteoarthritis of 
the knees.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a December 2000 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated an April 1999 decision of the Board denying 
entitlement to service connection for intervertebral disc 
syndrome, as well as for bilateral osteoarthritis of the hips 
and knees, and, in so doing, remanded the case to the Board 
for further adjudicative action.  

In August 2001, the Board remanded the veteran's case to the 
Regional Office (RO) for additional development.  The case is 
now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  Intervertebral disc syndrome, with left lower extremity 
involvement, is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.  

2.  Osteoarthritis of the hips is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  

3.  Osteoarthritis of the knees is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  


CONCLUSIONS OF LAW

1.  Intervertebral disc syndrome, with left lower extremity 
involvement, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

2.  Osteoarthritis of the hips was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

3.  Osteoarthritis of the knees was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  However, in the case at hand, it is clear that 
the VA has met its duty to notify and assist the veteran in 
the development of all facts pertinent to his claims.  To 
that end, in correspondence of November 2001 and August 2002, 
and in a Supplement Statement of the Case (SSOC) in April 
2003 (referenced therein), the veteran was informed of the 
VA's obligations under the new Act, and given the opportunity 
to provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to notify or assist the veteran exists in this case.  

Factual Background

A review of the record in this case reveals that the 
veteran's service medical records are unavailable, in that 
such records were apparently destroyed in a fire at the 
National Personnel Records Center.  The sole service record 
available consists of information drawn from hospital 
admission cards created by the Office of the Surgeon General, 
Department of the Army, showing treatment for an unrelated 
medical problem, specifically, the common cold, in February 
1951.  

Private outpatient and hospital treatment records covering 
the period from February to December 1976 show treatment 
during that time for various low back problems.  On hospital 
admission in early February 1976, the veteran gave a history 
of low back pain beginning two weeks earlier, with no history 
of trauma.  The clinical impression was low back pain from 
muscle insufficiency.  

Later in February, it was noted that the veteran had 
undergone treatment in the form of traction and physical 
therapy, with no improvement.  A lumbar myelogram revealed 
evidence of thinning and narrowing of the L4-5 interspace, 
with a central compression of the caudi equina.  .A lumbar 
laminectomy was recommended.  

In late February, the veteran underwent a lumbar laminectomy 
at the level of the 4th and 5th lumbar vertebrae.  

A subsequent lumbar myelogram conducted in early March 1976 
revealed what appeared to be a hematoma around the cauda, 
with compression of the entire cauda.  Approximately one week 
later, the veteran underwent an additional lumbar laminectomy 
at the level of the 4th and 5th lumbar vertebrae for nerve 
root compression.  

On private hospitalization in late October 1976, the veteran 
gave a history of back pain, with pain in both legs, in 
particular, the right leg beginning in early February 1976.  
He received traction and physical therapy, but experienced no 
improvement.  Accordingly, he was taken to surgery, and a 
lumbar laminectomy was performed.  Subsequent to surgery, his 
right lower extremity problems improved, but his left lower 
extremity gave him a lot of difficulty.  Accordingly, a 
repeat lumbar myelogram was carried out, which revealed an 
almost complete block at the level of the 4th and 5th lumbar 
vertebrae.  The veteran underwent a repeat lumbar laminectomy 
in mid-March.  However, he continued to experience difficulty 
not only in his back, but also in his left leg.  Following an 
examination, the clinical impression was post laminectomy 
syndrome.  

On VA general medical examination in March 1977, the veteran 
gave a history of a "very bad back," with radiation of pain 
and "trouble" in his left leg.  He complained of stiffness 
and soreness in his back, with pain radiating down the left 
leg.  Pertinent diagnoses noted were postoperative residuals 
of intervertebral disc syndrome; surgical laminectomies at 
the level of the 4th and 5th lumbar vertebrae, manifested by 
pain, spasm, atrophy of the left thigh and left calf, and an 
absent ankle jerk on the left; and complete spinal stenosis 
proven by postoperative myelogram following two 
laminectomies.  

In late April 1977, a private orthopedic surgeon reported 
that he had examined the veteran, who had been complaining of 
back pain, as well as left leg pain, and radiation into the 
left hip area.  The veteran gave a history of working in his 
store in February 1976, at which time he was bending over a 
pickle barrel, and got his "back caught."  According to the 
veteran, he was unable to straighten up, and went to the 
local emergency room.  Following examination, the pertinent 
diagnoses were low back pain secondary to postoperative 
surgical procedure, L4-5 on the left; status postoperative 
L4-5 laminectomy; and early degenerative arthritis of both 
hips.  In the opinion of the examining orthopedic surgeon, 
the veteran's hip problems were unrelated to his back injury.  

Private medical records covering the period from April 1977 
to November 1994 show treatment during that time for various 
back, hip, and knee problems.  During the course of 
outpatient treatment in mid-April 1980, it was noted that the 
veteran continued to experience chronic low back pain.  
According to the veteran, since last being seen in July 1978, 
his back pain had neither progressed nor improved.  The 
clinical impression was chronic low back pain of undetermined 
origin.  

During the course of private outpatient treatment in March 
1981, the veteran gave a history of back surgery.  According 
to the veteran, he experienced back pain all the time.  
Radiographic studies of the veteran's knees were within 
normal limits.  The pertinent diagnosis was synovitis of the 
left knee.  

During the course of private outpatient treatment in November 
1994, the veteran gave a history of arthritis in his knees, 
hips, and back.  Also noted was the presence of rather severe 
degenerative disc disease.  The pertinent diagnoses were 
severe degenerative arthritis of the knees and hips; and 
degenerative disc disease.  

Private outpatient treatment records dated in June and July 
1995 show treatment at that time for severe osteoarthritis of 
the hips.  

On VA general medical examination in October 1995, the 
veteran stated that he had injured his back and legs falling 
off a tank in 1952.  Reportedly, at that time, he was briefly 
hospitalized, and returned to limited duty.  According to the 
veteran, in the course of time, he underwent two 
laminectomies for discogenic disease in his lower back.  
Reportedly, he had been diagnosed with spinal stenosis, with 
radiation of pain to his right buttock, hip, and leg down to 
the foot.  The pertinent diagnoses were severe osteoarthritis 
of the hips bilaterally, with severe limitation of motion; 
osteoarthritis of the knees; postoperative laminectomy times 
two; and spinal stenosis with some radiculitis to the right 
leg.  

During the course of an RO hearing in February 1996, the 
veteran offered testimony regarding the nature and etiology 
of his low back, hip, and knee disabilities.  

In correspondence received in March 1996, the veteran's son 
stated that, as long as he could remember, and even as a 
child, his father had suffered from back and leg pain.  

VA and private treatment records covering the period from 
April 1996 to October 2002 show treatment during that time 
for various orthopedic problems.  

On VA examination of the joints conducted in November 2002, 
it was noted that the veteran's medical file was available, 
and had been reviewed.  Noted at the time of examination was 
that the veteran was claiming service connection for a back 
injury, reportedly sustained when he fell from a tank in 
Germany in 1951.  The veteran complained of pain in his back, 
as well as down both legs.  Additional complaints consisted 
of stiffness in the back and legs, with an occasional giving 
way, and easy fatigue.  Noted at the time was that the 
veteran used a cane, and had undergone bilateral hip 
replacement surgery.  In the opinion of the examiner, the 
veteran showed clear evidence of bilateral arthritis, 
requiring total hip replacement.  Also noted was that it was 
not possible to state whether or not the veteran's injuries 
were directly related to his service condition, inasmuch as 
his service records were unavailable.  

On VA examination of the veteran's spine conducted in 
November 2002, the veteran's medical records were once again 
available, and were reviewed.  Those records showed that the 
veteran had undergone spinal surgery.  The veteran's original 
complaint consisted of an injury to his back that occurred 
when he fell from a tank in service in 1951.  However, 
medical records reflecting that injury or treatment were 
missing.  

Following examination, it was noted that, in the absence of 
the veteran's service medical records, there was no reason to 
doubt his story.  He did, in fact, have significant spinal 
disease, which had required surgical treatment, and which was 
as likely as not etiologically related to service.  The 
clinical impression was of moderate spondylosis in the 
thoracic region, with no acute abnormalities.  While based on 
the evidence available, the veteran did have some spinal 
degenerative disease, on the basis of that same evidence, it 
was not possible to state whether this was likely due to any 
service-connected injury.  

In an attempt to clarify the nature and etiology of the 
veteran's claimed disabilities, an additional VA orthopedic 
examination was undertaken in January 2003.  Noted at that 
time was that the veteran's claims folder consisted of two 
volumes, but that there were no military records contained in 
these files, inasmuch as they were apparently destroyed in a 
fire in 1973.  Prior to the examination, the examiner stated 
that he had reviewed the veteran's entire claims folder, 
which contained many private medical records.  

Those records showed that, in February of 1976, while bending 
over a pickle barrel, the veteran experienced the sudden 
onset of back pain, with an inability to straighten up.  He 
was subsequently seen at a local emergency room, and 
conservative measures implemented.  The veteran failed to 
improve, and subsequently underwent a lumbar laminectomy and 
diskectomy.  While following this procedure, his leg symptoms 
improved, he later developed increasing back and opposite leg 
symptoms, with the result that he underwent a second 
laminectomy/diskectomy.  The veteran continued to have 
chronic pain syndrome, and was thereafter seen by a number of 
specialists.  

Following his examination of the veteran's records, the 
examiner commented that he could find no evidence that the 
veteran's hip, knee, or back conditions were related to his 
military service.  Rather, the evidence pointed to an acute 
episode of back pain in February of 1976, some 24 years 
following the veteran's discharge.  Under such circumstances, 
the examiner was unable to show any link between the 
veteran's service, and his back condition.  While in 1977, 
there was evidence of early degenerative arthritis in both 
hips, this was 24 years following the veteran's discharge 
from service.  Accordingly, the examiner could find no 
relationship between this disability and the veteran's 
enlistment.  While in 1999, there was evidence of some early 
degenerative changes of the knees, this was 47 years 
following the veteran's discharge.  Accordingly, the examiner 
could find no relationship between the veteran's knee 
disability and his service time.  

Analysis

The veteran in this case seeks service connection for 
intervertebral disc syndrome, as well as for osteoarthritis 
of the hips and knees.  In that regard, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Moreover, where a veteran 
served ninety (90) days or more during a period of war, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Finally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  

In the present case, service medical records are unavailable.  
The sole service-related record consists of a notation from 
the Office of the Surgeon General, Department of the Army, 
showing treatment for a cold in February 1951.  The earliest 
clinical indication of the presence of any of the 
disabilities at issue is revealed by private outpatient and 
hospitalization records dated in 1976, fully 24 years 
following the veteran's discharge, at which time he underwent 
two laminectomies for lumbar disc disease.  Chronic hip 
problems were first shown no earlier than 1977, 25 years 
following the veteran's separation from service, at which 
time there was noted the presence of early degenerative 
arthritis of both hips.  Significantly, at the time of the 
rendering of that diagnosis, a private orthopedic surgeon was 
of the opinion that the veteran's hip problems were unrelated 
to his back injury.  Synovitis of the left knee was first 
shown in March 1981, almost 30 years following the veteran's 
discharge from service.  

The Board acknowledges that, at the time of a VA spine 
examination in November 2002, the examiner was of the opinion 
that the veteran's spinal disease was "as likely as not" 
etiologically related to his active military service.  
However, that same examiner, at the same time, indicated that 
it was "not possible" to state whether or not the veteran's 
degenerative disease of the spine was likely due to any 
service-connected injury.  A subsequent review of the 
veteran's entire medical record, conducted in an attempt to 
clarify the etiology of his claimed disabilities, resulted in 
the conclusion that the veteran's hip, knee, and back 
conditions were unrelated to his military service.  

The Board does not doubt the sincerity of the veteran's 
testimony offered at the time of an RO hearing in February 
1996.  However, based on a review of the entire evidence of 
record, the Board is unable to reasonably associate the 
veteran's current back, hip, or knee disabilities, first 
persuasively documented many years after service, with any 
incident or incidents of his period of active military 
service.  Accordingly, service connection for the 
disabilities at issue must be denied.  




ORDER

Service connection for intervertebral disc syndrome, with 
left lower extremity involvement, is denied.  

Service connection for osteoarthritis of the hips is denied.  

Service connection for osteoarthritis of the knees is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

